IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

                                               )
LIGHT YEARS AHEAD, INC, a                      )
Delaware Corporation, ASYLUM                   )
HOLDINGS, LLC, a Nevada Limited                )
Limited Liability Company, and Kevin           )
Murphy, Individually,                          )
            Plaintiffs,                        )
                                               )
                          v.                   )   C.A. NO. N20C-12-181 DJB
                                               )
VALVE ACQUISITION, LLC, a                      )
Delaware Limited Liability Company,            )
     Defendant.                                )

                                Argued: September 21, 2021
                                Decided: December 22, 2021

                                     OPINION

                     UPON DEFENDANT’S MOTION TO DISMISS:
                       GRANTED IN PART; DENIED IN PART.

        Before the Court is a Motion to Dismiss under Superior Court Civil Rule of

Procedure 12(b)(6) for Plaintiffs’ failure to state a claim for which relief can be

granted. For the reasons below, the Motion is GRANTED in part and DENIED in

part.

        A. BACKGROUND

        This litigation arises out of what eventually became a contentious business

relationship between all parties. Plaintiff Kevin Murphy (hereinafter “Murphy”) is

the CEO of Light Years Ahead, Inc. (hereinafter “Light Years”), a Delaware
                                         -1-
Corporation doing business in Illinois.        Light Years was formerly known as

Advanced Valve Technologies, Inc., (hereinafter “AVT”). AVT operated a business

that specialized in designing and creating water and sewer valve systems. In May

2018, Murphy sold AVT to Defendant Valve Acquisition, LLC (hereinafter “Valve

Acquisition”) and the former AVT business post-sale became Light Years. At the

time of the sale, Murphy, through AVT, had been negotiating with a company,

Cadent Gas (hereinafter “Cadent”) in the United Kingdom (hereinafter “UK”) to

adapt its valve system to the gas industry and launch this adaptation into the UK

(hereinafter “the Cadent deal”).

      With this Cadent business deal looming, Plaintiffs and Valve Acquisition

entered into a series of agreements which are relevant to this instant litigation. The

first of which was an Asset Purchase Agreement (hereinafter “APA”), which

delineated the terms of the sale of AVT to Valve Acquisition. The second was an

Employment Agreement, in which Valve Acquisition hired Murphy, at will, to be a

strategy advisor and to help oversee the Cadent deal following the sale of the AVT

business. The third was a Lease Agreement, in which Plaintiff Asylum Holdings,

LLC.,1 agreed to lease the buildings the ATV business was housed in at the time of

the sale to Valve Acquisition for the purpose of furthering and not disrupting the


1
      Plaintiff Asylum Holdings, LLC (hereinafter “Asylum”) is a separate entity,
      owned and operated by Plaintiff Kevin Murphy.
                                         -2-
business. Finally, a Commission Agreement which addressed the potential business

opportunity in the UK with Cadent, in which Light Years was to earn 8% commission

from specified product sales in the UK market.

      These business relationships took a turn for the worse in October 2018, when

Valve Acquisition fired Murphy and his brother from their at-will employment.2 Prior

to that point, and up until his firing, Murphy had been working with Cadent and had

planned a move to the UK in order to better manage that aspect of the business.

Despite his termination, Murphy followed through with his plans to relocate to the

UK.    On the flight, Murphy suffered a medical emergency that required

hospitalization. While hospitalized, on October 26, 2018, Valve Acquisition and

Murphy executed a formal, written Separation Agreement.              The Separation

Agreement provided Murphy a severance package, and in exchange, Plaintiffs agreed

to, among other things, a release from bringing any claims against Valve Acquisition

that arose out of or related to his employment or termination.

      After Murphy’s termination, the business relationship with Cadent began to

fall apart. Valve Acquisition hired a salesman to replace Murphy and oversee the

Cadent deal. After two failed product trials, Valve Acquisition then hired an engineer




2
      In addition to hiring Kevin Murphy, Valve Acquisition additionally entered
      into an at-will employment contract with Murphy’s brother, son and various
      other relatives.
                                         -3-
to manage the Cadent deal.       As a result of the failures, Cadent asked Valve

Acquisition to perform additional product trials. Murphy has alleged that Valve

Acquisition delayed the requested trials to the point that the project eventually lost

its funding. Additionally, Murphy alleged that Valve Acquisition refused to dedicate

additional resources into the Cadent deal. According to Murphy, as of the filing of

the Amended Complaint, Light Years has received about $100,000 in commission

payments on UK sales to Cadent; far below its expectations when it entered into the

Commission Agreement.

      The parties’ relationship further deteriorated when in the fall of 2019, issues

developed surrounding the Lease Agreement. Murphy had discovered that Valve

Acquisition had undertook unauthorized renovations to one of the leased properties

in violation of the Lease Agreement. Murphy, assumingly acting on behalf of

Asylum, visited the property the following day to evaluate the extent of the

renovations. Later that morning, a Valve Acquisition officer called Murphy and the

two engaged in a heated exchange. On September 12, 2019, Asylum (through

Murphy) sent a notice of default letter to Valve Acquisition. That same day, Valve

Acquisition fired Murphy’s two sons and stepson from their at-will employment and

sent Murphy a letter accusing him of soliciting employees in violation of the




                                         -4-
Employment Agreement.3

      Disputes over the Lease Agreement did not end there. Asylum contracted with

a construction company to remove and replace the driveway to the leased premises.

On October 17, 2019, the day work was scheduled to begin, Valve Acquisition

employees engaged in a heated argument with Murphy and the workmen.

      Ultimately, Valve Acquisition sued Plaintiffs in the Chancery Division of the

Circuit Court of Cook County, Illinois on October 31, 2019.4 In its complaint

(hereinafter “the Illinois Action”), Valve Acquisition alleged that following

Murphy’s termination, he engaged in wrongful and harassing conduct that interfered

with its business operations. As part of the lawsuit, Valve Acquisition sought a

restraining order against Murphy. Its complaint additionally included allegations

relating to the: (1) renovations made to the leased commercial buildings owned by

Asylum; (2) harassing conduct by Murphy’s stepson;5 (3) dispute over driveway


3
      While the Amended Complaint states this is a violation of the Separation
      Agreement, the provision prohibiting such behavior is actually found in the
      Employment Agreement. Def.’s Mot. to Dismiss, Ex. H § 10, Mar. 26, 2021
      (D.I. 17).
4
      Advanced Valve Tech., LLC v. Asylum Holdings, LLC, No. 19 CH 12721
      (Judge Cohen).
5
      Valve Acquisition had fired Murphy’s stepson following this alleged
      harassing conduct, claiming he engaged in “credible threats of violence”
      against Valve Acquisition employees. These claims were made in
      conjunction with the identical allegations against Murphy in the Illinois
      Action complaint. See Def.’s Mot. to Dismiss, Ex. J ¶ 51, Mar. 26, 2021
      (D.I. 17).
                                        -5-
replacement; and (4) unauthorized solicitation of Valve Acquisition employees by

Murphy.

      In the midst of the Illinois Action, on August 5, 2020, Valve Acquisition sent

Light Years a claim for indemnification regarding an outstanding tax issue of the

AVT business prior to the sale. In that claim, Valve Acquisition threatened to set off

the value of the tax claim against future commission payments pursuant to its rights

under the Commission Agreement. Ultimately, Valve Acquisition did not withhold

any commission payments and paid the tax claim, despite claiming it had a

contractual right not to do so.

      A little over a year into the Illinois litigation, the parties agreed to settle and

resolve all claims. To document the resolution, the parties executed a Settlement

Agreement on November 6, 2020, waiving the rights of both parties to bring claims

against each other that were “as a result of, or arising out of, the events and

transactions alleged in the [Illinois Action].”6 Consequently, the Illinois Court

dismissed the action on November 9, 2020.

      A mere six (6) weeks later, on December 18, 2020, Plaintiffs filed the instant

action. In lieu of an Answer, Defendant filed a Motion to Dismiss. Following that,

the parties entered into a Stipulation that would allow Plaintiffs to amend their




6
      Def.’s Mot. to Dismiss, Ex. I, §§3(A)-(D).
                                          -6-
Complaint to address Defendant’s allegations that the Complaint is violative of the

Settlement Agreement reached in Illinois. Plaintiffs filed their Amended Complaint

on March 21, 2021. Defendant then renewed its Motion to Dismiss on March 26,

2021.    Plaintiffs filed their Answering Brief in Opposition on April 26, 2021, to

which Defendant replied on May 17, 2021. Following a re-assignment of this case

amongst Judicial Officers, the Court held argument on September 9, 2021. This is

the Court’s decision.

        B. PLAINTIFFS’ AMENDED COMPLAINT

        Plaintiffs’ Amended Complaint is comprised of six counts: (1) breach of the

APA; (2) breach of the Commission Agreement; (3) breach of the Lease Agreement;

(4) breach of the implied covenant of good faith and fair dealing; (5) declaratory

judgment; and (6) intentional infliction of emotional distress.      Following oral

argument on September 21, 2021, the parties stipulated to the dismissal of Count II

of the Amended Complaint.7

        Each remaining claim will now be reviewed under the appropriate standard

for viewing a Motion to Dismiss under Rule 12(b)(6).

        C. STANDARD OF REVIEW

        “Under Superior Court Civil Rule 12(b)(6), ‘the legal issue to be decided is,




7
        See D.I. 30.
                                          -7-
whether a plaintiff may recover under any reasonably conceivable set of

circumstances susceptible of proof under the complaint.’”8 Under that Rule, the

Court will “(1) accept all well pleaded factual allegations as true, (2) accept even

vague allegations as “well pleaded” if they give the opposing party notice of the

claim, (3) draw all reasonable inferences in favor of the non-moving party, and (4)

not dismiss the claims unless the plaintiff would not be entitled to recover under any

reasonably conceivable set of circumstances.”9

      “The Court, however, need not accept conclusory allegations unsupported by

specific facts or … draw unreasonable inferences in favor of the non-moving party.”10

“If any reasonable conception can be formulated to allow Plaintiffs’ recovery, the

motion must be denied.”11 “The complaint generally defines the universe of facts

that the trial court may consider in ruling on a Rule 12(b)(6) motion….”12 “[F]or

carefully limited purposes,”13 however, the Court “may consider documents outside


8
      Vinton v. Grayson, 189 A.3d 695, 700 (Del. Super. 2018) (quoting Superior
      Court Civil Rule 12(b)(6)).
9
      Id. (quoting Cent. Mortg. Co. v. Morgan Stanley Mortg. Capital Hldgs. LLC,
      27 A.3d 531, 535 (Del. 2011).
10
      Intermec IP Corp. v. TransCore, LP, 2021 WL 3620435, at *7 (Del. Super.
      Ct. Aug. 16, 2021) (citing Prince v. E.I. DuPont de Nemours & Co., 26 A.3d
      162, 166 (Del. 2011), overruled on other grounds by Ramsey v. Ga. S. Univ.
      Advanced Dev. Ctr., 189 A.3d 1255, 1277 (Del. 2018)).
11
      Vinton, 189 A.3d at 700 (citing Cent. Mortg. Co., 27 A.3d at 535).
12
      In re General Motors (Hughes) S’holder Litig., 897 A.2d 162, 168 (Del.
      2006).
13
      Id. at 169.
                                         -8-
the pleadings when the document is integral to a plaintiff’s claim and incorporated

into the complaint[.]”14 “[A] claim may be dismissed if allegations in the complaint

or in the exhibits incorporated into the complaint effectively negate the claim as a

matter of law.”15

      Given this standard and the facts presented, the Court finds it appropriate and

necessary to review and apply the APA, the Employment Agreement, the

Commission Agreement, the Lease Agreement, the Separation Agreement and the

Illinois Settlement Agreement.

      D. ANALYSIS

      COUNT I – BREACH OF THE APA

      In Count I of the Amended Complaint, Plaintiffs allege Defendant breached

the APA by way of an August 5, 2020, letter sent to Plaintiffs Light Years and

Murphy requesting indemnification for alleged tax moneys owed by the AVT

business prior to the APA.16 Section 6.8 of the APA governs the responsibility for

tax payments, tax filings, and the handling of tax disputes between Light Years and




14
      Windsor I, LLC v. CWCap. Asset Mgmt. LLC, 238 A.3d 863, 873 (Del. 2020)
      (internal quotation marks and citations omitted).
15
      Malpiede v. Townson, 780 A.2d 1075, 1083 (Del. 2001). The Amended
      Complaint at issue here did not include any attachments of the referenced
      agreements to be examined. The Court was only privy to these documents
      when it received the Defendant’s Motion to Dismiss.
16
      Def.’s Mot. to Dismiss, Ex. M.
                                         -9-
Valve Acquisition.    Specifically, Plaintiffs allege that: “[t]he APA is a valid and

binding contract between the Seller and the Buyer”; “[b]ecause [Defendant] failed to

allow [] Murphy to defend the Seller in tax matters, the Buyer is liable for breach of

contract.”17 Count I further alleges that “the Seller suffered damages because of the

breach of contract.” Nowhere in these allegations does the Amended Complaint

specify which Plaintiffs are setting forth this allegation, however, the only Plaintiffs

who can advance such a claim is Light Years and Murphy, as only they and Defendant

were parties to the contract. Defendant moves to dismiss this count, arguing there

was no breach of the APA and even if there was, Plaintiffs cannot show damages.

      The parties’ argument centers on the meaning of Section 6.8(g) of the APA,

which delineates Defendant’s obligations to allow Murphy a chance to litigate and

resolve any “pre-closing” tax matters for the AVT business.18 Delaware law governs

the APA,19 and under Delaware law, a contract’s proper construction is a question of

law.20 When interpreting a contract, the Court prioritizes the parties’ intentions as



17
      Am. Compl. ¶¶ 60, 62, Mar. 12, 2021 (D.I. 13).
18
      The APA defines “tax matter” as “any inquiry, assessment, proceeding or
      other similar event relating to taxes of the Seller [AVT] for any pre-closing
      tax period.” Section 6.8(g) of the APA. Therefore, any tax matter relating
      back to before the sale of the AVT business would necessarily be included.
19
      Def.’s Mot. to Dismiss, Ex. B, Asset Purchase Agreement (hereinafter
      “APA”) § 10.9(a).
20
      Exelon Generation Acquisitions, LLC v. Deere & Co., 176 A.3d 1262, 1266-
      67 (Del. 2017).
                                          -10-
reflected in the four corners of the contract.21 To that end, a Court must construe “the

agreement as a whole and [give] effect to all its provisions.”22 “A court must accept

and apply the plain meaning of an unambiguous term in the context of the contract

language and circumstances, insofar as the parties themselves would have agreed ex

ante.”23 A contract is ambiguous when a provision is susceptible to more than one

meaning.24 “A contract is not rendered ambiguous simply because the parties do not

agree upon its proper construction.”25 “Absent some ambiguity, Delaware courts will

not destroy or twist policy language under the guise of construing it.”26

      As a question of law, the Court can resolve contract interpretation on a motion

to dismiss.27 “In deciding a motion to dismiss, the trial court cannot choose between

two differing reasonable interpretations of ambiguous provisions.”28 Dismissal is




21
      Paul v. Deloitte & Touche, LLP, 974 A.2d 140, 145 (Del. 2009) (citing E.I.
      du Pont de Nemours & Co. v. Shell Oil Co., 498 A.2d 1108, 1114 (Del.
      1985).
22
      In re Viking Pump, Inc., 148 A.3d 633, 648 (Del. 2016) (internal quotation
      marks omitted).
23
      Lorillard Tobacco Co. v. Am. Legacy Found., 903 A.2d 728, 740 (Del. 2006).
24
      GMG Capital Invs., LLC v. Athenian Venture P’rs I, L.P., 36 A.3d 776, 780
      (Del. 2012).
25
      Id. (internal quotation marks omitted).
26
      Rhone-Poulenc Basic Chems. Co. v. Am. Motorists Ins. Co., 616 A.2d 1192,
      1195 (Del. 1992).
27
      Allied Capital Corp. v. GC-Sun Holdings, L.P., 910 A.2d 1020, 1030 (Del.
      Ch. 2006).
28
      VLIW Tech., LLC v. Hewlett-Packard Co., 840 A.2d 606, 615 (Del. 2003)
      (citation omitted).
                                          -11-
proper only if movant’s interpretation “is the only reasonable construction as a matter

of law.”29

      To survive a motion to dismiss for failure to state a breach of contract claim,

the plaintiff must demonstrate: (1) the existence of a contract; (2) the breach of an

obligation imposed by that contract; and (3) resulting damages to the plaintiff. 30

             1. VALVE ACQUISITION DID NOT BREACH SECTION 6.8(G) OF THE APA

      On August 5, 2020, Valve Acquisition sent Light Years a claim for

indemnification (“Indemnification Letter”) for Light Years’ failure to file or pay

certain pre-closing taxes.31 As a result, Valve Acquisition informed Light Years that

it intended to set off $164,469.68 from future commission payments to satisfy the

outstanding tax liability.32    After correspondence between the parties, Valve

Acquisition ultimately agreed to not withhold any funds and paid the full commission

amount on October 15, 2020.33

      Light Years contends that Valve Acquisition’s failure to afford Murphy the

opportunity to “control the defense, compromise or other resolution” in the pre-

closing tax matter constituted a breach of Section 6.8(g) of the APA. Light Years


29
      Id. (citing Vanderbilt Income and Growth Assocs. v. Arvida/JMB Managers,
      Inc., 691 A.2d 609, 613 (Del. 1996) (emphasis in original).
30
      Id. at 612.
31
      Def.’s Mot. to Dismiss, Ex. M.
32
      Id.
33
      Am. Compl. ¶ 55.
                                          -12-
avers damages, in that it incurred legal and accounting fees defending against Valve

Acquisition’s Indemnification Letter.     Valve Acquisition asserts that Light Years

failed to demonstrate the existence of a breach and resulting damages because (1)

Light Years’ rights under Section 6.8(g) of the APA were not triggered because the

tax matter was not before a “Governmental Authority”34; (2) Valve did not withhold

any commission payments from Light Years; and (3) under Section 10.1 of the APA,

Light Years is responsible for its own costs and expenses.

      Section 6.8(g) provides Light Years with certain rights relating to pre-closing

taxes. Specifically, Section 6.8(g) states:

             This Section 6.8(g) and not Section 8.5 shall control any
             inquiry, assessment, Proceeding or other similar event
             relating to Taxes of the Seller for any Pre-Closing Tax
             Period (a “Tax Matter”). [Murphy] shall have the right to
             represent the interests of Light Years before the relevant
             Governmental Authority with respect to any Tax Matter
             relating to any Pre-Closing Tax Period and shall have the
             right to control the defense, compromise or other resolution
             of any such Tax Matter, including responding to inquiries
             and contesting, defending against and resolving any
             assessment for additional Taxes or notice of Tax deficiency
             or other adjustment of Taxes of, or relating to, such Tax

34
      “Governmental Authority” is defined in an exhibit to the APA, as “any
      federal, state, local or foreign government or political subdivision thereof, or
      any agency or instrumentality of such government or political subdivision, or
      any self-regulated organization or other non-governmental regulatory
      authority or quasi-governmental authority (to the extent that the rules,
      regulations or orders of such organization or authority have the force of
      Law), or any arbitrator, court or tribunal of competent jurisdiction.” APA §
      1.1.
                                          -13-
             Matter….35

      The instant dispute hinges on the meaning of “any such Tax Matter.” Light

Years reads Section 6.8(g) to provide two distinct rights: (1) to represent its interests

before a Governmental Authority regarding a Tax Matter and (2) to control the

defense, compromise, or other resolution for all Tax Matters. Valve Acquisition

asserts that the phrase “any such Tax Matter” does not refer to all Tax Matters; rather,

the phrase refers only to Tax Matters before a relevant Governmental Authority.

      The Court finds Valve Acquisition’s interpretation to be the only reasonable

interpretation. Light Years’ reading of Section 6.8(g) is overbroad and not supported

by the language of the APA. Light Years asserts it has both the right to represent its

interests in pre-closing tax disputes before a relevant Governmental Authority, as

well as the right to control the defense in any pre-closing tax matter. Following Light

Years’ logic, the right to control all pre-closing tax disputes subsumes the right to

control a pre-closing tax dispute before a relevant Governmental Authority.

      Plaintiffs’ reading ignores the qualifier “such.” Delaware law permits Courts

to use the dictionary to define generic terms.36 Dictionaries define “such” as “of this




35
      APA § 6.8(g).
36
      Blue Cube Spinco LLC v. Dow Chem. Co., 2021 WL 4453460, at *8 (Del.
      Super. Sept. 29, 2021) (citing Lorillard Tobacco Co. v. Am. Legacy Found.,
      903 A.2d 728, 728 (Del. 2006)).
                                          -14-
or that kind” or “that or those; having just been mentioned.”37 Light Years’ assertion

that “any such Tax Matters” refers to all Tax Matters belies the plain meaning of

“such.” Rather, the Court finds Valve Acquisition’s interpretation that “any such Tax

Matter” refers to a Tax Matter before a relevant Governmental Authority to be the

only reasonable interpretation. Accordingly, Light Years’ rights under Section 6.8(g)

of the APA were not triggered because the Tax Matter was not before a Governmental

Authority and Valve Acquisition did not breach the APA by failing to allow Murphy

to assume control of this pre-closing tax matter.

           2. PLAINTIFFS FAIL TO PLEAD RESULTANT DAMAGES

      Even if the Court were to find that Valve Acquisition breached Section 6.8(g),

Light Years’ Amended Complaint fails to sufficiently plead resulting damages. Light

Years admits that Valve Acquisition did not withhold any commission fees to satisfy

the disputed pre-closing tax liability. Instead, Light Years alleges that it requires

further discovery to determine damages and incurred legal and accounting fees

expended while investigating the disputed tax issue.38

      Section 10.1 of the APA addresses each parties’ responsibility for costs and

expenses incurred under the APA. Specifically, Section 10.1 states:

             Except as otherwise expressly provided herein, all costs
             and expenses, including, without limitation, fees and

37
      Such, BLACK’S LAW DICTIONARY (11th ed. 2019).
38
      Pls.’ Answering Br. at 23, Apr. 26, 2021 (D.I. 20).
                                         -15-
            disbursements of counsel, financial advisors and
            accountants, incurred in connection with this Agreement
            and the transactions contemplated hereby shall be paid by
            the Party incurring such costs and expenses, whether or not
            the Closing shall have occurred.39

      Here, Valve Acquisition did not withhold any commission fees and remitted

full payment to Light Years. Light Years’ only cognizable claim for damages is the

fees incurred to investigate and defend against the pre-closing tax dispute, but

Section 10.1 dictates that each party is responsible for its own legal and accounting

fees in connection with the APA. Accordingly, Light Years also fails to sufficiently

plead resultant damages.

      Under the standard set forth in Rule 12(b)(6), given the Court’s findings, there

is no reasonably conceivable set of circumstances here that allow recovery for

Plaintiffs. Therefore, Valve Acquisition’s Motion to Dismiss is Granted as to Count

I.

      COUNT III – BREACH OF THE CONTRACT: THE LEASE AGREEMENTS

      In its amended Count III, Plaintiff Asylum40 alleges: “The Leases are valid

binding contracts between Asylum and the Buyer…” and that “…Asylum performed

its obligations under the Leases” Further, “[b]ecause [Defendant] renovated the 775


39
      APA § 10.1
40
      Again, the Amended Complaint fails to specify which Plaintiff is asserting
      this allegation. However, the Court is assuming it is only Plaintiff Asylum,
      as they are the only Plaintiff in privity to this contract.
                                        -16-
Lively Drive Property without written permission from Asylum, the Buyer breached

the Leases.” As a result, Asylum pled that it “suffered damages because of the breach

of contract.”41 Given the Amended Complaint’s brevity, the Court surmises from the

submissions that Plaintiff is asserting that Valve breached the Lease Agreement by

conducting unauthorized renovations on the leased property in violation of the terms

of the Lease Agreement.       In Defendant’s motion, it argues that the terms of the

Settlement Agreement resolving the Illinois Action bars any such claim now.

      In order to evaluate this claim, the Court now turns to the Settlement

Agreement itself to assess its applicability. The Settlement Agreement contained a

limited release waiving Plaintiff’s right to bring any claims against Valve Acquisition

previously litigated in the Illinois Action. Specifically, the release states:

             The Parties have further agreed to the following limited
             releases:
             ...
              (C) The Asylum Released Parties hereby release [Valve
             Acquisition] from any and all claims and causes of action
             that the Asylum Related Parties had, have, or may have
             against [Valve Acquisition] as a result of, or arising out
             of, the events and transactions alleged in the [Illinois
             Action].
             (D) The Murphy Released Parties hereby release [Valve
             Acquisition] from any and all claims and causes of action
             that the Murphy Released Parties had, have or may have
             against [Valve Acquisition] as a result of, or arising out
             of, the events and transactions alleged in the [Illinois
             Action].

41
      Am. Compl. ¶¶ 72-73.
                                          -17-
             (E) Notwithstanding the foregoing limited releases, neither
             [Valve Acquisition], the Murphy Released Parties nor the
             Asylum Released Parties release any claims, defenses, or
             demands arising out of, or relating to, . . . (e) any claim
             by the Asylum Released Parties and/or the Murphy
             Released Parties arising out of any of the three lease
             agreements attached to the [c]omplaint concerning or
             relating to the security deposit or for breach of the lease
             agreements that has not accrued as of [November 6,
             2020].42

      Delaware courts recognize the validity of general releases.43 In construing a

release, the court must effectuate the intent of the parties as to its scope and effect

based on the overall language of the document.44 Broad release language “which

generally follow a specific recital of the subject matter concerned are not to be given

their broadest significance but will be restricted to the particular matters referred to

in the recital.”45 “A clear and unambiguous release will [only] be set aside where

there is fraud, duress, coercion, or mutual mistake concerning the existence of a

party’s injuries.”46

      Valve Acquisition contends that the Settlement Agreement bars Plaintiff

Asylum’s breach of the Lease Agreement claim. On October 31, 2019, Valve

Acquisition commenced the Illinois Action asserting that Plaintiff Asylum, among


42
      Def’s. Mot. to Dismiss, Ex. I, at ¶ 3(C)-(E) (emphasis added).
43
      Chakov v. Outboard Marine Corp., 429 A.2d 984, 985 (Del. 1981).
44
      Adams v. Jankouskas, 452 A.2d 148, 156 (Del. 1982).
45
      Id.
46
      Deuley v. DynCorp Int’l, Inc., 8 A.3d 1156, 1163 (Del. 2010).
                                          -18-
other things, breached the Lease Agreement by failing to provide advanced notice of

driveway repairs, failing to minimize interference with Valve Acquisition’s

occupancy of the property, and violating Valve Acquisition’s right to peaceful and

quiet enjoyment of the property.47 The Illinois Action complaint asserts that Asylum

sent a letter on September 12, 2019, declaring Valve Acquisition in breach of its lease

for prior renovations to the interior of the property. On November 6, 2020, the parties

executed the aforementioned Settlement Agreement to resolve the Illinois Action.

      In the instant Amended Complaint, Plaintiff asserts that Valve Acquisition

breached the Lease Agreement “[b]ecause [Valve Acquisition] renovated the 775

Lively Drive Property without written permission from Asylum.”48              Plaintiff

concedes that the disputed renovations in the Amended Complaint are the same as

those alleged in the Illinois Action,49 but claims those allegations were merely

background facts and thus, not within the plain meaning of the Settlement Agreement.

      The Court is not persuaded by Plaintiff’s argument.             The Settlement

Agreement’s plain and unambiguous language states that Plaintiffs agreed to release

all claims that they “had, have, or may have against [Valve Acquisition] as a result,

or arising out of, the events and transactions alleged in the [Illinois Action].”50 In


47
      Def.’s Mot. to Dismiss, Ex. J ¶ 60.
48
      Am. Compl. ¶ 72.
49
      Pls.’ Answering Br. at 24-25.
50
      Def.’s Mot. to Dismiss, Ex. I, §§3(C)-(D).
                                         -19-
the Illinois Action, Valve Acquisition alleged that it made renovations to the property

in mid-September 2019. These same renovations are now the subject of the instant

breach claim. Accordingly, Plaintiff may have had a breach of lease claim resulting

from those renovations in September 2019, but is contractually barred from bringing

those claims now by the plain language of the Settlement Agreement. To allow any

other result would not only be inapposite to the language signed by all relevant

parties, but would lead to a dangerous loophole for continued litigation that flies in

the face of the spirit of settlement agreements. Therefore, Valve Acquisition’s

Motion to Dismiss is Granted as to Count III.

      COUNTS IV & V – BREACH OF THE IMPLIED COVENANT OF GOOD FAITH AND
      FAIR DEALING; DECLARATORY JUDGMENT ACT REQUEST TO VOID
      DISCLAIMER PROVISION IN COMMISSION AGREEMENT

      In Count IV of the Amended Complaint, Plaintiff Light Years51 alleges that

Defendant violated the implied covenant of good faith and fair dealing inherent in the

Commission Agreement. Specifically, the Amended Complaint alleges that “[t]he

Commission Agreement’s implied covenant of good faith and fair dealing required

[Valve Acquisition] to refrain from causing business losses in the UK.” It continues,

that “[b]y firing Mr. Murphy and his son, Colin…and failing to find adequate


51
      Again, the Court is assuming that only Plaintiff Light Years is bringing this
      allegation, as the Amended Complaint does not specify and it is the only
      party with standing to do so, as neither Plaintiff Murphy, nor Asylum were a
      party to the Commission Agreement.
                                         -20-
replacements for them, the Buyer damaged the AVT Business…” and “[b]y

negligently or willfully mismanaging the AVT Business in the UK, the Buyer

engaged in unreasonable conduct and prevented Light Years from receiving the

benefit of the bargain.”52

        In its motion, Valve Acquisition contends that the implied covenant of good

faith and fair dealing does not apply to the instant dispute insofar as Delaware courts

will not apply this implied covenant when the contract directly addresses the conduct

at issue. Valve Acquisition further asserts that the Commission Agreement did not

guarantee success of the Cadent deal and accordingly maintains that it is improper to

bring a claim of this nature.

         Count V of the Amended Complaint, in which Plaintiff seeks a declaratory

judgment pursuant to 10 Del. C. Sections 6501, et al. is necessarily intertwined with

Count IV.     Through Count V, Light Years asks this Court for a declaration that

Section 1.7 of the Commission Agreement, which disclaims any express or implied

warranties as to “any potential success” of the UK business is illusory and

unenforceable. Valve Acquisition bases its argument against the validity of Count

IV on Section 1.7 of the Commission Agreement. As a result of these intertwined

arguments, Counts IV and V will be addressed in concert now.




52
     Am. Compl. ¶¶ 77-79.
                                         -21-
      1. COUNT IV

      “To state a claim for breach of the implied covenant, a claimant must allege:

(1) a specific implied contractual obligation; (2) a breach of that obligation; and (3)

resulting damage.”53 The implied covenant of good faith and fair dealing inheres in

every contract54 and is a “cautious enterprise that is best understood as a way of

implying terms in the agreement, whether employed to analyze unanticipated

developments or to fill gaps in the contract’s provisions.”55 The Court will imply

contract terms when a contracting party “acted arbitrarily or unreasonably, thereby

frustrating the fruits of the bargain that the asserting party reasonably expected.”56

The parties’ reasonable expectations are “assessed at the time of contracting.”57

      Generally, the implied covenant does not apply when the contract authorizes

or addresses the disputed conduct.58 Further, “Delaware’s implied duty of good faith

and fair dealing is not an equitable remedy for rebalancing economic interests after

events that could have been anticipated, but were not, that later adversely affected


53
      Intermec IP Corp. v. TransCore, LP, 2021 WL 3620435, at *11 (Del. Super.
      Ct. Aug. 16, 2021).
54
      Dieckman v. Regency GP LP, 155 A.3d 358, 367 (Del. 2017).
55
      Oxbow Carbon &Minerals Holdings, Inc. v. Crestview-Oxbow Acquisition,
      LLC, 202 A.3d 482, 506-07 (Del. 2019) (internal quotation marks and
      citations omitted).
56
      Nemec v. Shrader, 991 A.2d 1120, 1126 (Del. 2010).
57
      Dieckman, 115 A.3d at 367.
58
      Oxbow, 202 A.3d at 506-07; Nemec v. Shrader, 991 A.2d 1120, 1125-26
      (Del. 2010).
                                         -22-
one party to a contract.”59 Rather, “the covenant is a limited and extraordinary legal

remedy.”60 The Court cannot “re-write the agreement’s express terms in the guise of

implying a covenant.”61 Instead, “if the contract is truly silent on the matter at

hand,”62 the Court will effectuate the parties’ reasonable expectations as expressed

by the contract by implying terms that the parties would have agreed to had they

thought to consider them.63

      “No contract, regardless of how tightly or precisely drafted, can wholly

account for every possible contingency.”64       Occasionally, when coming to an

agreement, parties “have understandings or expectations so fundamental that they did

not need to negotiate about those expectations.”65 In these situations Delaware law

has utilized the implied covenant to imply “contractual terms that are so obvious . . .

that the drafter would not have needed to include the conditions as express terms in

the agreement.”66

      Here, the Amended Complaint contains allegations beyond market




59
      Nemec, 991 A.2d at 1128 (Del. 2010).
60
      Id.
61
      Intermec, 2021 WL 3620435, at *12 (internal quotation marks omitted).
62
      Oxbow, 202 A.3d at 507 (internal quotation marks omitted).
63
      Dunlap v. State Farm Fire & Cas. Co., 878 A.2d 434, 442 (Del. 2005).
64
      Intermec, 2021 WL 3620435, at *12 (quoting Glaxo Grp. Ltd. V. DRIT LP,
      248 A.3d 911, 919 (Del. 2021).
65
      Katz v. Oak Indus., Inc., 508 A.2d 873, 880 (Del. Ch. 1986).
66
      Dieckman, 115 A.3d at 361.
                                         -23-
fluctuations, which all parties agree were negotiated in the Commission Agreement.

Plaintiff asserts that Valve Acquisition breached the implied covenant of good faith

and fair dealing through its willful mismanagement and unreasonable behavior in

managing the UK business. It is undisputed that there was no guarantee of success

that was contracted in the Agreement, however, Plaintiff is not alleging Defendant

should pay because the market did not perform as Light Years had hoped.

      Drawing all reasonable inferences in favor of Plaintiff, the Amended

Complaint alleges that Defendant undertook purposeful acts that would damage the

business, which is beyond what was negotiated.67 Specifically, Plaintiff claims that

the Defendant unreasonably delayed additional product testing requested by Cadent

to the point where the prospective business deal fell apart.68 The Court finds that a

provision barring such bad faith conduct is so obvious that had the parties considered

it, they would have included the provision in the Commission Agreement.69

Accordingly, at this early stage of litigation, Plaintiff has pled a reasonably

conceivable implied obligation in the Commission Agreement prohibiting Valve

Acquisition from taking unreasonable actions to destroy promising business




67
      See Nationwide Emerging Managers v. Northopointe Holdings, LLC, 112
      A.3d 878 (Del. 2015) (Implied covenant of good faith and fair dealing only
      appropriate to fill gaps and not to re-write contract).
68
      Am. Compl. ¶¶ 32, 79.
69
      See Dieckman, 115 A.3d at 361.
                                         -24-
opportunities.

      Plaintiff, through Valve Acquisition’s actions and the loss of the deal with

Cadent, has sufficiently pled at this stage, a breach of the implied obligation and

resulting damages, given the Court’s obligation to accept all reasonably well pled

allegations as true. Should discovery prove there is no valid claim here, Defendant

remains armed with options. However, at this stage in the litigation, evaluating this

claim under the Rule 12(b)(6) standard, there is a reasonable set of circumstances in

which Plaintiff could recover given the pleadings. As a result, the Motion to Dismiss

is denied as to Count IV.

      2. COUNT V

      Plaintiff alleges that, “[s]ection 1.7 of the Commission Agreement, which fails

to define “potential success” as it “… [i]s so vague that it is unenforceable” and as a

result, “[s]ection 1.7 renders the Commission Agreement illusory.”70 In this count,

Plaintiff Light Years seeks declaratory judgment to this effect and for the Court to

sever this section from the Commission Agreement.

      Section 1.7 reads as follows:

      No Warranty of Success. THE COMPANY DISCLAIMS ANY
      WARRANTIES OR REPRESENTATIONS, WHETHER EXPRESS OR
      IMPLIED, ORAL OR WRITTEN, AS TO ANY POTENTIAL SUCCESS
      OF THE TRANSACTIONS DESCRIBED IN THIS AGREEMENT.71

70
      Am. Compl. ¶¶ 82-83.
71
      Def.’s Mot. to Dismiss, Ex. F § 1.7.
                                         -25-
      The Court, however, declines to make a finding under the Declaratory

Judgment Act and rule that Section 1.7 of the Commission Agreement is vague and

unenforceable. Because the Court finds in Count IV that Plaintiff has sufficiently

pled allegations that Defendant’s conduct exceeded the contractual warranties

notwithstanding Section 1.7, the Court does not find that there is an “actual

controversy” that exists that warrants the application of the Declaratory Judgment

Act (hereinafter “DJA”).72

      The purpose of the DJA is to “to enable the courts to adjudicate a controversy

prior to the time when a remedy is traditionally available and, thus, to advance the

stage at which a matter is traditionally justiciable.”73 Courts will not entertain suits

seeking an advisory opinion or an adjudication of hypothetical questions under the

guise of a request for declaratory judgment.          However, courts will entertain

declaratory relief where “the alleged facts are such that a true dispute exists and

eventual litigation appears to be unavoidable.”74 In reviewing the elements that must

be found before the “actual controversy” requirement can be met, the Court looks to

whether the claim (1) is a controversy involving the rights or other legal relations of




72
      Rollins Intern, Inc. v. International Hydraulics, Corp., 303 A.2d 660, 663
      (Del. 1973).
73
      Id.
74
      Id.
                                          -26-
the party seeking declaratory relief; (2) asserts a right or other legal interest against

one who has an interest in contesting the claim; (3) is between parties whose interest

are real and adverse; and (4) is ripe for judicial determination.75

       Here, while it is obvious that the now-tarnished business relationship between

these two parties has turned extremely litigious, there simply is no true controversy

about Section 1.7 that warrants declaratory relief. Light Years’ dispute over the

Commission Agreement amounts to allegations concerning unreasonable and willful

actions taken by Defendant to deprive Light Years of its benefit of the bargain.

Because the Commission Agreement does not address such a situation, the Court

finds that a claim of breach of the implied covenant of good faith and fair dealing

under Count IV may proceed at this early stage in litigation. The dispute does not

center around the “potential success” language, rather, it involves claims of willful

tactics that led to alleged damages. Thus, declaratory judgment on the enforceability

of Section 1.7 does not advance any of Light Years’ asserted claims and is tantamount

to an advisory opinion. Accordingly, Light Years’ claim is not ripe for judicial

determination and thus, does not meet the “actual controversy” requirement under the

DCA.

       While, the parties are free in litigating Count IV to argue the application of




75
       Id. At 662-663.
                                          -27-
Section 1.7 to the allegations raised in Count IV, that alone does not render it an

“actual controversy” to invoke the DJA.          Accordingly, Defendant’s Motion to

Dismiss on Count V is granted.

      COUNT VI– INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS (“IIED”)

      Plaintiff Murphy76 alleges in Count VI, that “…[Defendant] engaged in

extreme and outrageous conduct by firing his family members, by harassing him and

his family members, by making accusations in a police report and by seeking a TRO

and petitioning for a restraining order against him based on malicious lies and

personal attacks.” Plaintiff further alleges that Defendant “intentionally or recklessly

caused severe emotional distress and bodily harm to Mr. Murphy through its

actions.”77

       Defendant, in its motion, argues that Plaintiff’s IIED claim should be

dismissed because (1) both the Separation Agreement and the Settlement Agreement

contractually bars the basis of the claim and (2) to the extent the basis is not

contractually barred, Plaintiff fails to state a viable IIED claim. Defendant argues

that the Separation Agreement contained a waiver that barred all claims relating to



76
      Once again, the Court is assuming that this count in the Amended Complaint
      is referring to Plaintiff Murphy. The Amended Complaint does not specify
      which Plaintiff sets forth this claim, the only logical conclusion is that this
      allegation is for Plaintiff Murphy alone.
77
      Am. Compl. ¶¶ 86-87.
                                          -28-
Plaintiff Murphy’s, employment or termination of employment and avers that the

IIED claim asserts allegations related to Plaintiff’s employment and termination.

Further, to the extent that these claims relate to the breach of the Lease Agreement,

those allegations are barred by the Illinois Settlement Agreement. Defendant further

argues that, even if not barred by either Agreement, Plaintiff’s claims are not based

on extreme and outrageous conduct and accordingly, the IIED claim must be

dismissed.

       Plaintiff argues that the Separation Agreement has no effect on this claim

because the IIED claim is not based on Murphy’s employment or termination.

Plaintiff further contends that the allegations meet the standard of extreme and

outrageous conduct and that the IIED claim is well-pled and would be inappropriate

to dismiss at this stage. Plaintiff’s response was silent as to the applicability of the

Settlement Agreement to this claim.

      Delaware courts apply Section 46 of the Restatement (Second) of Torts in

analyzing IIED claims.78     An IIED claim arises when “one who by extreme and

outrageous conduct intentionally or recklessly causes severe emotional distress to

another is subject to liability for such emotional distress, and if bodily harm to the




78
      Pazuniak Law Office LLC v. Pi-Net Int’l, Inc., 2017 WL 4019162, at *5 (Del.
      Super Ct. Aug. 25, 2017).
                                          -29-
other results from it, for such bodily harm.”79 Courts have interpreted extreme and

outrageous behavior to mean “conduct that exceeds the bounds of decency and is

regarded as intolerable in a civilized community.”80 “It is for the court to determine,

in the first instance, whether the defendant’s conduct may reasonably be regarded as

so extreme and outrageous as to permit recovery.”81 If reasonable minds may differ

on this interpretation, however, the question is left for the jury.82

      Plaintiff bases his IIED claim on the following conduct: (1) Defendant’s firing

the family members of Kevin Murphy; (2) Defendant’s filing of an alleged false

police report; (3) Defendant bringing baseless litigation; and (4) Defendant verbally

harassing Kevin Murphy and his family members.83 Taken altogether, the Court finds

that Plaintiff’s IIED claim fails to state a claim as a matter of law.

            1. THE FIRING OF PLAINTIFF’S FAMILY MEMBERS

      Plaintiff’s first basis of the IIED claim rests on the firing of his family

members.84     As part of the sale of the AVT business, Valve Acquisition hired

Plaintiff’s brother, two sons, and stepson as at-will employees.85 Valve Acquisition




79
      Spence v. Cherian, 135 A.3d 1282, 1288-89 (Del. Super. 2016).
80
      Hunt ex rel. DeSombre v. State of Delaware, 69 A.3d 360, 367 (Del. 2013).
81
      Dollard v. Callery, 185 A.3d 694, 704 (Del. Super. 2018).
82
      Pazuniak, 2017 WL 4019162 at *5.
83
      Am. Compl. ¶ 86.
84
      Id.
85
      APA § 6.7(a).
                                           -30-
fired Plaintiff’s brother on October 10, 2018. Eleven months later, on September 12,

2019, nearly sixteen months after the sale, Asylum sent a Notice of Default to Valve

Acquisition regarding the disputed breach of the Lease Agreement. That same day,

Valve Acquisition fired Plaintiff’s sons and stepson.86 Plaintiff suggests that these

firings sufficiently states a claim of extreme and outrageous conduct that is

“intolerable in a civilized community.”87 The Court disagrees.

      Plaintiff’s argument fails for three reasons. First, the Settlement Agreement

contractually bars Plaintiffs from bringing claims against Valve Acquisition “as a

result of, or arising out of, the events and transactions alleged in the [Illinois

Action].”88 In the Illinois Action complaint, Valve Acquisition alleged that the firing

of Murphy’s stepson led Murphy to engage in wrongful and harassing conduct aimed

at Valve Acquisition.89 Therefore, a claim for IIED based on the firing of Murphy’s

stepson arises out of an event alleged in the Illinois Action and is thus, contractually

barred.

      Second, the Amended Complaint fails to identify the circumstances

surrounding the firing of Plaintiff’s family members, nor does it identify Plaintiff’s

emotional distress or bodily harm. At the motion to dismiss stage, the Court accepts


86
      Am. Compl. ¶ 37.
87
      Hunt, 69 A.3d at 367.
88
      Def.’s Mot. to Dismiss, Ex. I, at ¶ 3(C)-(E).
89
      Def’s Mot. to Dismiss, Ex. J, at ¶ 4.
                                          -31-
all well-pled factual allegations as true. However, the Court is entitled to reject

conclusory allegations unsupported by specific facts.90 Here, Plaintiff fails to provide

any detail about how the firing of his family members amounts to extreme and

outrageous conduct and neglects to allege any emotional distress or bodily harm

suffered because of the firings. As at-will employees, Valve Acquisition could have

fired Plaintiff’s family members for no reason at all.          Accordingly, the bald

allegations asserted here do not rise to the level of well-pled allegations sufficient to

state a claim of extreme and outrageous behavior.

      Third, when a claim for IIED is derived from conduct directed at a third person,

the claimant must be present at the time of the conduct.91 Here, Murphy is alleging

an IIED claim based on Valve Acquisition firing his family members. The Amended

Complaint is silent as to whether Murphy was present at the time his family members

were fired. Murphy, in his answering brief, alleges that he was in the room next door

and was with his family members immediately after they were fired, however he

provides no supporting authority for his argument that this satisfies the presence

requirement. Delaware law is clear that briefs do not amend the pleadings.92 The

Amended Complaint controls. As such, Murphy fails to allege a cognizable claim


90
      Intermec, 2021 WL 3620435, at *11.
91
      Cooper v. Bd. of Educ. of Red Clay Consol. Sch. Dist., 2009 WL 3022129, at
      *1 (Del. Super. Ct. Sept. 16, 2009).
92
      Intermec, 2021 WL 3620435, at *24, n. 214.
                                          -32-
for IIED based on the firing of his family members.

       Only Plaintiff Murphy is a party to this litigation and the Court finds he has

failed to plead a connection between the actions against his family members and any

severe emotional distress he may have suffered as required under an IIED claim. Any

arguments about Plaintiff’s own firing and the personal effects on Plaintiff himself

are likewise barred by the Separation Agreement.

         2. CLAIM THAT DEFENDANT FILED AN ALLEGED FALSE POLICE REPORT

      The second basis of Plaintiff’s IIED claim concerns allegations that Defendant

filed a police report falsely accusing Plaintiff of criminal behavior. On November

11, 2019, Defendant filed a police report after finding damage to a window caused

by a low-caliber bullet.93 A Valve Acquisition employee accused Murphy of causing

the damage to the police.94 No charges or consequences were alleged to have resulted

from the report and the Amended Complaint does not allege that Plaintiff, in fact,

suffered any emotional or bodily harm because of the report.

      Plaintiff’s contention fails to state a claim of IIED. Filing a police report,

especially one that does not result in charges, does not amount to extreme and

outrageous conduct that is intolerable in a civilized community. In support of his




93
      Am. Compl. ¶ 43.
94
      Id.
                                        -33-
claim, Plaintiff relies on Esposito v. Townsend95 for the proposition that filing reports

to governmental authorities can sustain a claim for IIED at the motion to dismiss

stage.96

      In Esposito, the parents of a minor alleged, among other things, a claim for

IIED—on their and the minor’s behalf—based on a child abuse report made by the

minor’s school. The minor explained to his teacher and school nurse that a rash on

his neck and face was caused by irritation from scuba equipment. Disregarding the

explanation, the school filed a report of child abuse. The minor was subjected to a

physical examination that required the minor to remove his pants in front of a family

service case worker and school nurse. Additionally, the case worker interviewed the

minor and the parents regarding the suspected abuse. As a result, the minor suffered

anxiety and was unable to attend school for the rest of the term. The facts alleged in

the instant matter, however, are readily distinguishable from the facts in Esposito.

      Here, Plaintiff alleges that Defendant filed a police report accusing him of

damaging the building without any proof. Defendant was well within its rights to

file a police report after discovering damage to its building. In Esposito, the minor

was subjected to an investigation that involved an invasive physical examination and

interviews. As a result, the minor suffered anxiety and was unable to attend school.


95
      Esposito v. Townsend, 2013 WL 493321 (Del. Super. Ct. Feb. 8, 2013).
96
      Pls.’ Answering Br. at 29-30.
                                          -34-
In the instant matter, the Amended Complaint is silent as to the consequences of the

report. Additionally, Plaintiff alleges no emotional or bodily harm because of the

filed police report.

            3. FILING BASELESS LITIGATION

      Plaintiff’s third basis of the IIED claim rests on previous litigation between

Defendant and Plaintiff.97 Specifically, Plaintiff argues that Defendant’s filing of the

Illinois Action and seeking a restraining order as part of that action constitutes

extreme and outrageous conduct because the foundation of the lawsuit was based on

“malicious lies.”98

      In accordance with the Settlement Agreement, Plaintiff is contractually barred

from asserting claims “as a result of, or arising out of, the events and transactions

alleged in the [Illinois Action].”99 Here, Plaintiff asserts that Defendant, by filing the

Illinois Action, acted with extreme and outrageous conduct that resulted in emotional

harm. Plaintiff cannot now rely on the Illinois Action to support his IIED claim

because such a claim “arises out of” events and transactions alleged in the Illinois

Action. Accordingly, the Court finds that Plaintiff is contractually barred from

asserting this basis to support his IIED claim.




97
      Am. Compl. ¶ 86.
98
      Id.
99
      Def.’s Mot. to Dismiss, Ex. I, at ¶ 3(C)-(E).
                                           -35-
           4. HARASSMENT OF PLAINTIFF AND HIS FAMILY MEMBERS

      The final basis of Plaintiff’s IIED claim is the allegation of general harassment

against himself and his family members. The Amended Complaint fails to specify

which alleged events or actions constitute the disputed harassment.            After a

comprehensive review of the Amended Complaint, the Court finds that Plaintiff’s

pleadings fail to sufficiently state a claim upon which relief can be based.

      Given the Amended Complaint’s lack of specificity, the Court was left trying

to discern which of the allegations could potentially make up a claim of harassment.

In the response to the Motion to Dismiss, Plaintiff references heated arguments with

Defendant employees. However, none of these allegations are specified or pled in

detail in Count VI. The Court declines to make out a claim for Plaintiff here.

      However, the Court finds that even had Plaintiff specified which of

Defendant’s actions comprise the alleged harassment, such harassment allegations

are similarly barred by the Settlement Agreement. Specifically, Plaintiff’s claims

concerning the heated exchanges over the renovations and driveway construction

arise from events alleged in the Illinois Action complaint.100 The Illinois Action

complaint alleged Plaintiff improperly solicited former employees and sent Plaintiff

“a cease and desist letter to no avail.”101 Accordingly, the Settlement Agreement


100
      Def.’s Mot. to Dismiss, Ex. J, at ¶¶ 4, 39-41.
101
      Id. at ¶¶ 36-38.
                                         -36-
contractually bars Plaintiffs from asserting such allegations here.

      In striking the prohibited allegations, and in light of the fact that Plaintiff’s

claim fails to sufficiently plead any emotional or physical harm as a result of any

allegations of harassment, the Court is left with little to support an IIED claim. Even

in drawing all reasonable inferences in favor of Plaintiff, the Court finds that the

allegations are either barred by the Settlement Agreement, the Separation Agreement

or do not amount to extreme and outrageous conduct. Accordingly, Count VI of the

Amended Complaint is dismissed.

      E. CONCLUSION

      Accordingly, with respect to Counts I, III, V and VI, Defendant’s motion

is GRANTED. Count IV survives and the motion, to that count alone, is

DENIED.


      IT SO ORDERED.



                                                             Danielle J. Brennan
                                                      ___________________________________________________________


                                                         Judge Danielle J. Brennan




                                         -37-